946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.William J. BURNS, Appellant.
No. 88-3161.
United States Court of Appeals, District of Columbia Circuit.
July 26, 1991.

Before MIKVA, Chief Judge, and SILBERMAN and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM:


1
Upon consideration of the certified copy of the Supreme Court's judgment of June 13, 1991 it is


2
ORDERED, by the Court, that the sentence imposed by the District Court is hereby vacated and this case is returned to the District Court for resentencing.


3
The Clerk is directed to transmit a certified copy of this order to the District Court in lieu of formal mandate.